NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


SARAH DOUTHIRT,                              )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-116
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed December 7, 2018.

Appeal from the Circuit Court for Pinellas
County; Chris Helinger, Judge.

Lee M. Pearlman of The Law Offices of
Denmon Pearlman, St. Petersburg, for
Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and David Campbell,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.

             Affirmed.



LaROSE, C.J., and BLACK and SALARIO, JJ., Concur.